Mr. Justice Wolf
delivered tlie opinion of the court.
In her lifetime Carlota de Celis Alqnier began a snit for' divorce against Ramón Méndez Cardona for cruel treatment and gross insults but she died apparently before answer filed. Her executor, Luis de Celis Alquier, appeared and ashed that the suit be continued by him and in his name for the benefit of her heirs and for the sole purpose of determining the amount or share which Ramón Méndez Cardona had in her estate and what claim to a proportion of the usufruct. The defendant appeared and opposed the granting of the ap-lication of the executor. The court denied the latter’s petition in a well-reasoned opinion.
When the defendant, in his opposition, says that the suit had for its object solely the rupture of the matrimonial bond,' and that the action being a personal one and the complainant ■ having died the bond itself was thereby broken, such defendant would seem to have stated an obvious proposition not requiring elaboration; yet by reason of the law and practice of divorce that existed in Spain in connection with the testate succession and by reason of some anomalous words in an existing statute, a wider discussion became and is necessary. .
The court below points out that the case is without a precedent; that in Spain there could be none because the present divorce system is radically different from the former one; that in Spanish times the object of a divorce was to suspend the common life without dissolving the’marriage while to-day divorce breaks the matrimonial tie; that the effects of a divorce were, first, the loss by the guilty spouse of all that had been received from the other without being able to claim anything; second, the dissolution of the conjugal partnership; and third, the loss of the administration of the wife’s goods in case it was the husband who was the offending party; that in the present state of our laws a divorce is absolute and the action which the law concedes has for its sole object the grant*88ing of -the dissolution of the matrimonial bond, which, object appears most radically accomplished by the death of one of the parties and' is so recognized by section 163 of the Civil Code which enumerates death, divorce and nullity of marriage as causes for such dissolution; that the action of divorce is not one of those that survive to the personal representatives ; that the question of the property of the conjugal pair ■is an accessory question that can have no' greater effect or importance than has the dissolution caused by death, the latter being the principal cause marked out by the law; and that it is logical that this cause of dissolution, namely, death, cannot coexist with that of divorce; and that to maintain the contrary idea would be to attempt to bring about by artificial means a state of affairs which had already happened naturally. This was part of the reasoning by which the court below arrived at the conclusion that the Legislature by the Act of March 9,1905, did not intend that an action whose sole purpose had been accomplished by death could be prosecuted by the executor of the testatrix.
The section of law of March 9, 1905, which has given rise to the confusion is as follows:
“Section 8. — The widower or widow who, on the death of his or 'íier spouse, is not divorced, or should be divorced by the fault of the deceased spouse, shall have a right to a portion in usufruct equal to that corresponding by way of legal portion to each of the legitimate children or descendants who have not received any additional portion.
“If one legitimate child or descendant only survives, the widower or widow shall have the usufruct of -that third which is authorized by law to be applied to additional portions, the former preserving the naked ownership until; on the death of the surviving spouse, the full title is merged in him.

“If the spouses should he separated by a sicit for divorce, the result of the suit shall he awaited.”

It is contended that the last sentence of the section gives tbe executor the right to continue the divorce suit for the *89purpose of establishing the rights of the heirs of the wife against the husband.
The new institution of divorce was promulgated in this Island by the military government and recognized by the 8th section of the Foraker Act. The fundamental provisions of the divorce law were then incorporated into the Civil Code of 1902, sections 163 to 179, so that in 1905, when the law of March 9 was passed, the old system of divorce was completely abrogated by the new. But the Porto Bican Code of 1902 also changed the old Spanish Code in other respects and notably with regard to inheritances as set forth .in sections 795, 796, 797, 801, 811, 812, 815, 821, 822, 823 and 824 of the Porto Bican Code. The law of March 9, 1905, repealed these provisions and placed on the statute books most of the laws in regard to testate succession which had been in force prior to the enactment of the Porto Bican Civil Code. Sections 163 to 179 in regard to divorce remained absolutely intact. The positive provisions of the law of March 9, 1905, are a virtual reenactment word for word of the corresponding provisions of the old Spanish Civil Code, namely, sections 806, 807, 808, 809, 813, 823, 824, 825, 828, 834, 835, 836, 837, 838, 839, 840, 841, 842, 843 and 844 of that Code. Section 834 of the Spanish Code corresponding to section 8 under discussion contains in addition the following words: “If there should have been a pardon or a reconciliation between the divorced spouses, the surviving one shall preserve his or her rights.” This additional sentence was omitted by the Legislature possibly because of the similar or equivalent enactment of section 172 of the Porto Bican Civil Code. The legislative mind was intent on the matter of testate succession and was' not specially directed to the realm of divorce.
When the sections specifically repealed by the law of March 9,1905, are examined, a number of them would be seen to contain provisions with regard to acknowledged illegitimate children who, by the latter law, are excluded from the class of forced heirs. Section 821 of the Porto Bican Civil *90Code which, for example, relates to the rights of a surviving spouse and-for which the before-cited section 8 is an evident substitute, likewise spoke of a “legitimate child or an acknowledged illegitimate child,” so that it appears from the-act itself that one of the purposes of the law of March 9,1905, was to put illegitimate children in a class apart from the legitimate children. Indeed, it is a matter of local history that the elimination of illegitimate children from the class of most favored heirs was a subject of agitation for several years and was the principal object of the law of March 9,1905. Courts in considering ambiguous statutes should take into' consideration the history of the time. Aldridge et al v. Williams, 3 How. (U. S.), 24; United States v. Union Pacific R. R. Co., 91 U. S., 79; United States v. Trans-Missouri Freight Ass., 166 U. S., 319.
The law of March 9, 1905, as we have seen, suppressed the provisions with respect to illegitimate children in general and then went on and reestablished the distinctions with respect to natural children that had theretofore existed. In doing so-we think by inadvertence they included in section 8 the words “if the spouses should be separated by a suit for divorce the result of the suit shall be awaited.” These words had coexisted with the divorce law as promulgated by the military orders before 1902, and we think that no one would have said in the year 1901 that the military orders and the Foraker Act had not done away with the possibility of the continuance of a suit for divorce after death of one of the parties — in other words, in 1901 the Spanish Civil Code was still in force but so was the institution of divorce, as established by American laws. The Legislature by restoring the provisions of the, old Spanish Code did not thereby intend to change the law with respect to divorce that had existed before the Porto Rican Civil Code went into effect. In other words the status quo as it had existed before 1902 was restored, but the institution of the present divorce system had already made the contin-*91nance of a divorce snit by the executor of one of the parties an impossibility.
If it could be supposed that the Legislature intended to give the executor the right to continue a divorce suit, yet it failed to provide any means or machinery for that purpose. It was casus omissus in the law.
The sole object and purpose of a divorce suit continued to be the judgment of divorce, or, in other words, the breaking of the matrimonial bond.
We have seen that section 8 was a substitute for section 821 of the Civil Code and that section 821 needed a substitute by reason of its provisions with respect to illegitimate children.
While it is a principle of the law that all provisions of a statute must be given effect, along with this principle the courts have also declared that the principle should be followed unless such construction would lead to absurd results.' Glover v. United States, 164 U. S., 298; United States v. Fisher, 2 Cranch (U. S.), 386; Bailey v. Commonwealth, 74 Ky., 688; Pond v. Maddox, 38 Cal., 572.
The absurd results that would follow would be to permit a suit to continue where its object had already been attained. Viewed from another aspect, if the result of the suit is to be awaited, an executor would have to wait forever because no méans for continuing a suit for divorce are provided in the law, and no divorce can be granted between parties one of whom is already dead, and the matrimonial bond thereby dissolved. The law does not expect a man to do vain and useless things. Broom Maxims, 252, 25 Cyc., 220, and cases cited.
Furthermore, section 129 of the Civil Code of 1902 provides clearly and expressly that prior to the death of one of the .marital pair the marriage could only be dissolved in the cases fixed by the law which, according to section 163, are divorce and nullity of marriage. In view of such positive enactments of the law with respect to the effect of divorce the only way in which a change or exception could be deemed to be in *92the mind of the legislator would he by some equally positive provision; and the words of the law of March, 1905, have not the clearness and directness necessary to effect a change in the system already established.
Moreover, under the present divorce system the separation of which the law speaks as. a legal condition, no longer exists, as it existed under article 68, No. 1, of the Spanish Civil Code. There, at the beginning of a divorce suit the court by order or otherwise decreed the separation of the spouses. The separation that was understood in prior times does not exist to-day, and from the very nature of things a. cause of action does not survive the death of a party where the only relief sought is the dissolution of the marriage relation. Kirschner v. Dietrich, 110 Cal., 503; MrCurley, v. McCurley, 45 Am. Rep., 717, 720; Kimball v. Kimball, 82 Am. Dec., 194.
The judgment must be affirmed.

Affirmed.

Justices MacLeary, del Toro, and Aldrey concurred.
Mr. Chief Justice Hernández dissented.